Council Question Time
The next item is Question Time (B6-0133/2007).
The following questions have been submitted to the Council.
Subject: Aids for shipwreck rescue operations
Since there are Member States which are in open breach of their international obligations concerning shipwreck rescue operations by refusing to accept in their territory persons rescued by vessels from other Member States, can the Council state whether it intends to adopt measures to ensure that the above obligations are complied with throughout the Union, including, where appropriate, aids to individuals or public institutions taking responsibility in terms of humanitarian obligations under international law?
President-in-Office of the Council. (PT) As the honourable Member is aware, the Council is not in a position to verify whether or not the Member States are complying with their various international obligations under international conventions.
The current situation relating to the European Union's southern maritime borders was debated in the Council of 12 June. The Council intends to carry out an in-depth analysis of certain proposals put forward by Malta relating to the recent events in the Mediterranean Sea, which will take pertinent international instruments such as the SOLAS and SAR conventions into account. Due attention will also be given to the Commission's study on international legal instruments relating to illegal immigration by sea.
In addition, the need to provide Frontex with the necessary resources to carry out its mandate efficiently was noted, and the Commission intends to increase its operational budget for 2007. The Member States were also call on to honour their commitment to ensure that data is registered in the centralised record of available technical equipment.
(ES) Mr President-in-Office of the Council, I should like to begin by thanking you for answering my question first. I wish the Portuguese Presidency every success, because we all need you to be successful.
Secondly, Mr President-in-Office of the Council, I should like to express great concern at the inadequacy of the 2 June agreements. The EU, which is the wealthiest Community of states in the world, cannot allow itself to continue to allow a country to let dozens of shipwrecks perish in the sea due to a lack of practical measures. I believe that the EU has sufficient means at its disposal and yet the resources we have to deal with such situations - in particular Frontex - are completely inadequate. It is shameful and unacceptable that the EU should behave in this manner due to a lack of economic measures.
President-in-Office of the Council. (PT) I would firstly like to thank the honourable Member for his kind words in wishing the Portuguese Presidency good luck.
I would like to say that this is a question that the Portuguese Presidency considers not just important, but in fact a priority. In his speech in the Chamber this morning, setting out the priorities for the six-month period of the Portuguese Presidency, the Portuguese Prime Minister had stressed that issues relating to the fight against illegal immigration would be a priority for the Portuguese Presidency. We shall indeed be working hard to address these issues, but always from a humanitarian perspective, which, for us, is fundamental.
As you are aware, certain measures in this area were taken by the last European Council. Obviously, we could always do more, and perhaps should do more. However, I repeat that we consider this issue to be a priority. They form a major part of the Portuguese Presidency's list of priorities so the honourable Member can rest assured that we will be doing everything possible to address the justified concerns that he has expressed here.
Subject: Provision of adequate, high-quality childcare facilities in the Member States
The lack of adequate care structures and the fact that they are not available at a low cost often hampers the equal participation of men and women in the labour market and the equal sharing of responsibilities in the context of family life.
The 18-month programme of the three Presidencies (document 17079/06, December 2006) states that the Portuguese Presidency will focus on boosting the availability of high-quality childcare facilities on the basis of the decision by the Barcelona Council (2002), as well as care structures for other dependents.
What action will the Council take to ensure the adequacy and quality of care services?
How might proposals aimed at meeting the needs as regards reconciling family and working life through the provision of care facilities for children and other dependents boost employment and lead to the recognition of atypical work and the consolidation of skills acquired through experience, possibly by means of additional theory-based training?
President-in-Office of the Council. (PT) The honourable Member has raised a highly pertinent question in the context of the changes under way in the European labour market in the light of the Lisbon Strategy.
With regard to the honourable Member's specific question on the action planned by the Council and the possible impact of the proposals in this sector, obviously the Council can only act through legislative channels based on a Commission proposal. This is what is stipulated in the Treaties.
At this moment no legislative proposals relating to childcare are being analysed. Adequate, high-quality provision of childcare services still falls to the Member States. Although the Barcelona objectives have been implemented throughout the EU, the Council reiterated them in the European Pact for Gender Equality adopted in March 2006, when, the Council decided that the availability of high-quality childcare structures should be increased, commensurate with the internal objectives of each Member State.
We would also point out that the Council moreover reiterated its commitment regarding family-orientated policies, including childcare, in the conclusions adopted on 30 May 2007 on the importance of family-orientated policies in Europe and the creation of an Alliance for Families.
The honourable Member also mentioned the 18-month programme covering the German, Portuguese and Slovenian presidencies establishing that one of the major goals of the three Presidencies is to strengthen the European social model, which is an integral part of the Lisbon Strategy. The programme also establishes that, in this particular context, the emphasis will be on a better balance between work, family and personal life, adequate childcare infrastructure, and support for the elderly and the disabled.
In its effort to achieve this goal, the Portuguese Presidency is also organising a conference on the balance between work, personal life and the family: fresh challenges for the social partners and public policies. The conference will be held in Lisbon on 12 and 13 July 2007, beginning, therefore, tomorrow.
(EL) I too welcome the new Presidency and thank the representative of the Portuguese Presidency for his reply.
Of course the 12 and 13 July are tomorrow and the next day. In order to revive everyone's interest, I should like to ask if measures can be designed within the framework of qualifications, an issue on which we have other legislative decisions by the Council and Parliament.
President-in-Office of the Council. (PT) I thank the honourable Member for her kind words in wishing success for the Portuguese Presidency. When reading the list of priorities for the Portuguese Presidency, you will have noticed the attention and importance which we have attached to social issues and, specifically, to those concerning the relationship between work and the family.
Regarding the specific question you have just raised, the Council is obviously open to studying and considering all proposals and the Commission naturally has an important role to play in this matter. As soon as the Commission proposes complementary or other measures in this field, the Council will obviously be ready to discuss and debate them. Since the Portuguese Presidency underlines the importance of the social policy and European social model within the scope of its programme, it is naturally particularly keen to consider any proposals that may be submitted.
Subject: Failure to agree framework decisions on procedural rights
Is the Council proud of having been unable to agree to a measure on legal rights for suspects and defendants throughout the European Union (the proposed Framework Decision on procedural rights in criminal proceedings)? What signal does it send to the EU's partners that the 27 Member States are unable to agree on safeguards to ensure fair treatment and trial, in a measure conceived as an essential and promised accompaniment to the European Arrest Warrant? How does this strengthen the EU's voice supporting human rights in the world? What action will the Portuguese Presidency take to revive this much needed instrument?
President-in-Office of the Council. (PT) The Council is disappointed that an agreement could not be reached on this issue in the session held in Luxemburg on 12 and 13 June, despite the analysis and adoption of this framework decision having been a priority not only for the German Presidency but also for the preceding presidencies since the presentation of the Commission proposal to the Council on 28 April 2004.
In this context, I would like to remind the honourable Member that on 1 and 2 June 2006 the Council agreed the principles that should govern subsequent work on this proposal. It was concluded that the scope of the proposed framework decision would be limited to the right to information, the right to legal assistance, the right to free legal assistance, the right to an interpreter and the right to translation of the procedural documents. At its session of 15 and 16 June 2006, the Council called for negotiations on the procedural rights in criminal proceedings to be concluded. At its session of 19 April 2007, the Council concluded that work on this question should continue, with a view to obtaining a consensus on the scope of the instrument at the June European Council. The question to be resolved was whether the Union had competence to legislate on purely national cases or whether the legislation - and I would point out that at least 21 Member States shared this opinion - should be applied solely to cross-border cases.
I should emphasise that the German Presidency in particular undertook every effort to obtain a consensus on this matter, unfortunately without success. In turn, the Portuguese Presidency will attempt to find a way forward. At this moment we are analysing the content of the dossier resulting from the Council debates of 12 and 13 June 2007.
In some Member States the delivery of the rights set out in the European Convention on Human Rights is poor, so we need a measure spelling out rights to information, legal aid, interpretation and so on. Indeed, the Council of Europe has welcomed the framework decision, completely undermining claims - by, for example, the UK - that it would undermine the ECHR. I welcome what the Presidency has said.
President-in-Office, do you think that expected changes in the Treaty to move to QMV and codecision will help? Will you, perhaps, try to find a way through for enhanced cooperation? Will you try to promote something like a Prüm Treaty for rights - perhaps a Member State initiative? How will you make sure, in practice, that we get this absolutely vital measure to match the European arrest warrant and other measures which have made prosecution easier, so that our citizens know that their rights are actually important in the EU?
It is, I believe, still a little early to reply fully to all the questions you have raised. It was a single question, but one that contained a number of different sections and opened up various possibilities. I have pointed out that our Presidency began only a few days ago. We are currently analysing the content of the dossiers to see how we can make headway on this issue.
You spoke, for example, of facilitating the co-decision procedure by means of qualified majority voting, a more frequent application of qualified majority. As far as I am aware, this possibility is not the one currently to be found in the Treaties, but it should be found in the so-called 'Reform Treaty', which is not yet even at the negotiation stage in the Intergovernmental Conference. What I can assure the honourable Member is, as you will have realised from my speech, that we are attaching great importance and urgency to this issue. In the light of the entire process thus far, and given the whole history of this issue, we shall be striving to find the solution most deserving of the support of all the Member States.
As the author is not present, Question No 4 lapses.
Subject: Strengthened Mediterranean cooperation
What is the Council Presidency's view on the proposal by the French President, Nicolas Sarkozy, for stronger Mediterranean cooperation? What measures is the Council planning to prevent a breakdown of the Barcelona Process?
President-in-Office of the Council. (PT) Obviously, the Presidency welcomes any initiative or proposal concerning relations between the European Union and the Mediterranean countries aimed at reinforcing Euro-Mediterranean cooperation. This region has always been, and will continue to be, at the top the EU's agenda.
At this moment, we do not have at our disposal specific details of the ideas proposed by the French President on this matter, so I am not in a position to comment on them for the time being.
(DE) I have two short supplementary questions. One: how do you envisage improving and increasing cooperation with North Africa? It is not satisfactory at present. Two: would you consider creating a Mediterranean Community as an alternative to Turkey becoming a full member of the EU?
President-in-Office of the Council. (PT) You will also have seen in our document outlining the Portuguese Presidency's priorities the strengthening of the relationship between the European Union and the Mediterranean, and our intention, within the scope of the Euro-Mediterranean partnership, is to hold a number of high level ministerial meetings on a variety of matters. This is, in fact, an important area to which the Portuguese Presidency will give its full attention, as the Portuguese Prime Minister also said very clearly here today during the debate on the Portuguese Presidency's priorities.
With regard to the Euro-Mediterranean cooperation or union, that is to say, the proposal put forward by the French President, I repeat what I have already said: that we have the need and desire to obtain a clearer view of what concrete proposals will effectively be submitted so that we can then make a comprehensive overview of the entire framework of relations between the European Union and the Mediterranean.
Question No 6 will not be answered, given that the issue with which it deals is already on today's agenda.
As they deal with the same subject, the following questions will be taken together:
Subject: EU imports of Brazilian beef
There is an increasing body of evidence showing that the standards and controls in place in the Brazilian beef sector are deeply flawed, open to widespread abuse and nowhere near as stringent as equivalent rules applicable to European farmers - yet the EU continues to accept imports of Brazilian beef.
In this context, does the Council intend to act to protect Europe's beef producers and consumers, and to ensure that producers and consumers can be confident that all beef on the European market adheres to the same high standards?
Subject: Separate EU-Brazil deal on the beef sector
Can the European Council make a statement as to whether it intends to pursue an individual deal between the EU and Brazil concerning Brazilian beef imports into the EU if the WTO negotiations fail to make progress in the coming months? For such a deal between Brazil and the EU to go ahead, does the European Council have to give Commissioner Mandelson the mandate to conclude such an arrangement, or does Commissioner Mandelson already have this power to conclude such a deal under his negotiating terms of reference
President-in-Office of the Council. (PT) Mr President, I would ask the honourable Members to consult the German Presidency's answer to oral questionof 20 June 2007, in other words not long ago.
The Council would first like to emphasise that with regard to the new legislative proposals it is naturally the Commission's responsibility to exercise its right of initiative. With regard to the specific question of beef imports, we must take account of the fact that, in accordance with Community law, the Commission is competent to manage the safeguard clause. Consequently, the Council has no direct influence on the decisions taken by the Commission in this area.
The response was brief, but the question is a very serious one and it will not go away. What is being looked at here is the imbalance in standards between Brazil and Europe; what we demand of our producers and what our consumers expect, and what is delivered in terms of beef brought into the EU from Brazil.
I note in your priorities, President-in-Office, that you have a special relationship with Brazil and are looking at a specific political dialogue with that country. I stress that we are looking at a ban on such imports and I think that, in terms of consumer safety and protection, that is the very least we should be looking at.
On the issue of the trade deal, I would ask that you address that particular question and the likelihood of same.
President-in-Office of the Council. (PT) Very briefly, Mr President, I wish to thank you for your kind words wishing the Portuguese presidency success and to tell the Chamber that, on the initiative of this Presidency, the first EU-Brazil summit was recently held in Lisbon. I believe this summit will very much set the tone for future relations between the EU and Brazil, which we would naturally like to see taken to a new level. The strategic dialogue that we will be establishing with Brazil is set to be all-encompassing - covering issues ranging from economics and trade to energy and climate change. I believe that these and other questions will continue to have their place. This is what I wanted to say to the honourable Member.
Questions Nos 9 and 10 will not be called as the issue with which they deal is already on today's agenda.
Questions Nos 11 to 13 have been withdrawn.
Questions Nos 14 to 18 lapse, as the authors are not present.
Subject: Kurdish mayor dismissed for providing multilingual municipal services
On 14 June 2007 the Turkish Council of State decided to dismiss the Kurdish mayor, Abdullah Demirbas, and dissolve the municipal council of the southern district of the city of Dyarbakir, for providing official administrative services in Turkish, Kurdish, English and Syrian. According to a survey of 2006, Kurdish speakers make up 72% of the population of the administrative district.
Everyone has the right to use his or her mother tongue. By this act, Turkey is breaching the cultural and language rights and freedom of expression of minorities, respect for which is a fundamental condition for EU membership.
Will the Council take steps in response to this serious breach of rights? Will it take up this case in the dialogue with the Turkish authorities, with the aim of reinstating the mayor and municipal council and ensuring peaceful coexistence for all in Turkey?
President-in-Office of the Council. (PT) Thanks to the efficiency of all those who work with me, it was easy to find Question 19, to which you referred, and I am delighted to give you an answer.
It is our understanding that Turkey's approach to minority rights continues to be restrictive. Where cultural rights are concerned, legislative amendments have been introduced, as you are aware, with a view to allowing education and broadcasting in languages other than Turkish. However, the public education system maintains restrictions with regard to the learning of these languages. Furthermore, general restrictions remain on the use of languages other than Turkish both in political life and in access to public services.
Clearly, new and significant efforts need to be made by Turkey in this area. Turkey must guarantee cultural diversity and promote respect and protection for minorities under the terms of the European Convention on Human Rights and the principles established in the Council of Europe's Framework Convention for the Protection of National Minorities, in accordance with the best practices of the Member States.
Let there be no doubt that the EU attaches great importance to this matter as an integral part of the ongoing reform process in Turkey, and will continue to closely monitor and evaluate the progress made in the field.
(IT) Mr President, ladies and gentlemen, the reply is, in principle, highly correct, even though I had also asked whether there was an intention to tackle this issue with specific action.
I gave the specific example of a Kurdish mayor dismissed for having provided municipal language services in his language, in an area in which 72% of the population is Kurdish. I therefore wanted to ask whether the Council intends to take any steps to tackle this issue during the dialogue by asking, for example, for the mayor to be reinstated, because in the meantime it is even illegal to write the names of the villages in Kurdish and the office of the governor of Dyarbakir, for example, yesterday opposed and practically dismissed the municipal council, which wanted the names of the streets to be written in both Kurdish and Turkish.
President-in-Office of the Council. (PT) Mr President, I should very briefly like to say to the honourable Member that all questions concerning dialogue on issues such as human rights and respect for minoritiesare subject to very close and thorough monitoring by the EU. That applies to this case and others. Please rest assured that we shall be doing this.
(DE) I wanted to ask another question. Turkey is always announcing legislative amendments, but never passes the laws, and the situation is getting worse. So I would like to ask: do you think that the law on language that you mentioned and the freedom of religious expression legislation that we cited will actually go through this year? What will the Council do if they are not passed this year?
President-in-Office of the Council. (PT) All I can say to the honourable Member is that it is my hope and desire that this will effectively be the case. In fact, the national authorities in Turkey are entitled to adopt whatever legislation they wish. The Council has no means, as you can imagine, of obliging Turkey to adopt any legislation. Naturally, the Council can make its wishes known on any given matter, and express its satisfaction. This is naturally what we have been doing, as you are aware, in the context of the negotiating process for Turkey's accession to the EU. Obviously, these issues also have ramifications for this negotiation process.
Subject: Energy security for the EU over the next 20 years
Traditional energy supplies are becoming increasingly difficult to obtain and energy sources are starting to be used as a means of applying political pressure.
What degree of energy security does the Council wish to achieve for the EU? Has an operational action programme been established with a view to ensuring energy security over the next 20 years?
President-in-Office of the Council. (PT) Mr President, I would like to say that security of supply is one of the three objectives of the Community's energy policy; the purpose of this policy is the highest possible degree of energy security. However, as with other Community policies, energy policy must also take other factors into account, such as costs, internal market regulations, and, most importantly, the EU's overall objectives on climate change. Energy security is not an objective and quantifiable goal to which a numerical value can be affixed. It must be looked upon as a dynamic process depending on EU interaction with third-party countries and on EU citizens' preferences with regard to the energy mix and technological development.
In reply, then, to the first question, the Council has not set an objective for energy security, as mentioned by the honourable Member, nor, to the best of the Council's knowledge, is any legislative proposal of this nature being prepared by the Commission. The Presidency of the Council would also like to stress that one of the main objectives of the development and implementation of the Community's internal and external energy policy over the forthcoming decades is to guarantee and improve security of supply in the EU. This was made clear once again, as you know, in the conclusions of the European Council of 8 and 9 March 2007, conclusions that may almost be considered historic in this respect.
The main elements of the Community's energy policy that contribute directly or indirectly to increased security of supply, and that will continue to be the main driving force for increased security of supply in the EU over the next 20 years, as the honourable Member mentions, are, firstly, diversification, with regard to both the sources and suppliers of energy; secondly, an increase in the use of renewable energies; thirdly, greater energy efficiency; and, fourthly, the strengthening of the Community's energy networks.
In addition to these major objectives and political guidelines, the Council Action Plan, adopted in March, sets out a number of other measures, such as a study of gas storage facilities, the development of effective crisis-response mechanisms, and the creation of an Energy Observatory, which will result in added security of supply for the EU as a whole and for each of the Member States.
(PL) I would like to thank you above all for your very detailed answer, but I would like to ask if there is any investment programme, as energy investments need to be made over many years and are very costly. Is such a programme envisaged?
President-in-Office of the Council. (PT) Mr President, what we have in the pipeline is exactly what I have stated, which is the result of the March European Council.
Naturally, it is now the Council's responsibility, based upon EU proposals, actually to put into practice what were above all strategic decisions, political decisions, guideline decisions. The honourable Member should be in no doubt that the urgency and importance of energy issues mean that this Presidency, and other future presidencies, will be giving them absolute priority in the Union's internal and external agendas. This is an issue that the European institutions will naturally have to approach in comprehensive, in-depth manner, certainly over the coming years, and on this point there is, I repeat, no doubt whatsoever.
Questions nos 21 to 24 lapse as the authors are not present.
Subject: Protocol negotiated by Britain on the Charter of Fundamental Rights
In the light of the recent protocol negotiated by Prime Minister Tony Blair on the Charter of Fundamental Rights, and given that two delegations have reserved the right to sign up to the British protocol, does the Council consider that the rights of citizens in these three Member States will in any way be different to those of citizens in the other Member States, and if so could it outline the differences?
President-in-Office of the Council. (PT) Mr President, I would like to say that it is not the Council's responsibility, nor that of the President-in-Office, to comment on the Intergovernmental Conference mandate resulting from the European Council negotiations in June, in particular the matter of the Charter.
However, on this matter, I can refer to the Intergovernmental Conference mandate, agreed by all the Member States. Annexe 1 to Mandate 5, footnote 19, is reproduced in the Protocol; in other words, the effects of the Protocol are defined in the Protocol itself.
First of all, I want to thank the Portuguese Presidency for its brief answer and I want to wish it well in its term. I look forward to a good working relationship.
But I suppose, while you say that the Council cannot answer this question, at the same time, as regards the UK and Poland and indeed Ireland, the UK had some reason to look for a derogation, and Poland and Ireland reserved their right to do the same.
Either the Charter of Fundamental Rights has some substance and meaning or it has not. Either it is window-dressing or it has real clout. I am very concerned as an Irish MEP that the rights of citizens in my country may be less than the rights of citizens in other EU states if my country does not sign up to that Charter.
President-in-Office of the Council. (PT) I would like to add that the Portuguese Presidency received a mandate from the Council, a mandate agreed upon by all 27 Member States. It is the Portuguese Presidency's responsibility during its term in office, to transform this mandate into the new Reform Treaty, which we hope to do speedily as the European Union needs this new Reform Treaty.
That concludes Question Time.
(The session was suspended at 9.40 pm and resumed at 10 pm)